Citation Nr: 0332286	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  97-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin lesion with 
scarring on the left forearm due to herbicide exposure.

2.  Entitlement to service connection for a skin rash due to 
herbicide exposure.

3.  Entitlement to service connection for a bladder tumor due 
to herbicide exposure.

4.  Entitlement to service connection for a stomach disorder 
due to herbicide exposure.

5.  Entitlement to service connection for pyorrhea due to 
herbicide exposure.

6.  Entitlement to service connection for a psychiatric 
disability due to herbicide exposure.

7.  Entitlement to service connection for impotence due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda R. Blackmon, Counsel


REMAND

On June 17, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the claimant to identify all VA 
and non-VA health care providers that 
have treated the claimant for skin 
lesions with scarring, a skin rash, a 
bladder tumor, a stomach disorder, 
pyorrhea, a psychiatric disability, or 
impotence since his separation from 
service.  Obtain records from each health 
care provider the claimant identifies.

2.  Request the following records 
concerning the claimant from the Social 
Security Administration:  all records 
pertinent to the claimant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If no records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  The record indicates that the 
claimant was treated for a skin 
disability by Khalid J. Awan, M.D., 1921 
Park Avenue, S.W., Norton, Virginia 
24273.  Make arrangements to obtain 
complete treatment records since the 
claimant's separation from service.  

4.  The record indicates that the 
claimant was treated for impotency, a 
psychiatric disability, and a skin 
disability by Powell Valley Family 
Physicians.  Make arrangements to obtain 
complete treatment records from 1965 to 
the present.

5.  The record indicates that the 
claimant was treated for a stomach 
disability and a psychiatric disability 
by Foxglove Services.  Make arrangements 
to obtain complete treatment records from 
1965 to the present.  

6.  Ask the claimant to provide complete 
contact information for the family 
physician who had treated him after he 
was sprayed by a chemical during a period 
of active duty for training.  The 
claimant should also provide complete 
contact information for the physician in 
Big Stone Gap who had treated him for a 
bladder disability, and for Dr. Kiser, 
who had treated the claimant for a 
stomach disability.  Make arrangements to 
obtain complete treatment records from 
each since the claimant's separation from 
military service.  

7.  Contact Ft. A.P. Hill in Virginia.  
The unit charged with overseeing 
environmental quality and/or maintenance 
and storage of herbicides should be 
requested to provide any information as 
to whether there was any spraying of 
herbicides or any other environmental 
discharge of herbicides by way of spill, 
or otherwise, from July 1965 to July 
1971, in particular from May 21 to June 
4, 1966, from October 24, 1966 to March 
15, 1967, from May 20 to June 3, 1967, 
from May 25 to June 8, 1968, from May 7 
to May 24, 1969, from May 30 to June 13, 
1970, and from May 15 to May 29, 1971.  
The service department should be 
specifically asked whether records show 
that the Second Platoon, 1031st Engineer 
Company (Panel Bridge) was exposed to 
herbicides in any way, and in particular, 
if the 1031st Engineer Company (Panel 
Bridge) was involved with cleaning, 
cutting brush, and/or clearing debris 
near the area of any herbicide 
contamination at Ft. A.P. Hill.  The 
service department should also be asked 
to indicate whether any members of the 
1031st Engineer Company were sprayed with 
any sort of chemical by a hydro-seed 
truck from July 1965 to July 1971.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  

8.  Request that the Army National Guard 
unit to which the claimant was assigned 
and the National Personnel Records Center 
(NPRC) search for any additional Army 
National Guard medical and personnel 
records relating to the claimant 
(including inactive duty training and 
active duty for training records), dated 
from July 1965 to July 1971, in 
particular those dated from May 21 to 
June 4, 1966, from October 24, 1966 to 
March 15, 1967, from May 20 to June 3, 
1967, from May 25 to June 8, 1968, from 
May 7 to May 24, 1969, from May 30 to 
June 13, 1970, and from May 15 to May 29, 
1971.  The RO should request that the 
Army National Guard unit and the NPRC 
state in writing whether a search has 
been conducted for all applicable 
secondary sources for such records.  In 
the event that the records are 
unavailable, this should be noted in 
writing in the claims folder.  If no such 
National Guard medical or personnel 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact. 

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the claimant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





